IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOSEPH CAIN JOHNSON,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-560

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Andy Thomas, Public Defender, and Maria Ines Suber, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and RAY and KELSEY, JJ., CONCUR.